A decade ago
I was elected the Head of Government of my country.
It was 1994, a time of hope for the world and for the
Organization of the United Nations. The collapse of the
communist system and the iron curtain and the
appearance of new democracies in the world, combined
with a positive economic outlook enabled us to
imagine a better future for humankind in the twenty-
first century.
Ten years later, we are living with considerable
concern in a world that is becoming more and more
violent, in which terrorist attacks are met with a
military response and those military responses seem to
generate new terrorist attacks. It would seem that we
are caught up in a terrible settling of scores and in a
spiral of hate, fanaticism and senseless bloodshed.
Every day, the media shows images of innocent people
and soldiers losing their lives in those conflicts. The
stakes continue to rise, yet the cause of world peace
seems increasingly vulnerable. The almost
instantaneous arrival in every home of images of the
most dramatic events taking place everywhere is even
becoming banal.
The privilege of being able to come so many
times to the Assembly on behalf of my country has
produced in me states of mind that have gone from
initial curiosity and the wish to know and learn to a
much more sceptical phase, by way of periods in which
large question marks were placed on the role we are all
playing in this game.
We want to be positive and optimistic and not to
betray the heritage of peace, harmony and open
welcome that are the essence of the life of the
Andorrans, both women and men. But it must be
admitted that it is becoming more and more difficult to
think in that way and to believe that the principles that
inspired, for example, the founding of the United
States of America, can still prevail.
That is because the notion of pre-emptive war has
now shaken us all. The principle of attacking before
one is attacked is no new invention. But it had seemed
to be a tribal memory or a type of behaviour belonging
to other, none too remote times in the history of Europe
itself.
The big questions are: what justifies a pre-
emptive attack? Which country or countries pose a
sufficient threat to allow taking such a risk? Why
attack one country and not another, perhaps equally
dangerous one? Are the sufferings of some people
more meaningful than the sufferings of others, and
consequently more deserving of action? Should the
conventions of international law be cast aside by
36

Members of the United Nations, as they are by lawless
terrorists?
What I would like to do today is reflect on the
things we can learn from the past that can guide us
towards a more promising and safer future.
For countries with a deep respect and admiration
for the history of freedom of the United States — and
Andorra counts itself among those countries — it is a
source of consternation to note that the doctrine of pre-
emptive attack has generated a level of distrust among
Governments and peoples. After the worldwide
outpouring of sympathy following the terrorist attacks
on New York and Washington, that changed perception
is profoundly troubling.
Neither can anyone claim that sympathy is
enough. Worldwide sympathy was the reaction to the
attacks on New York and Washington. We, the people
of Andorra, were very directly affected by the attacks
in Madrid six months ago. Very recently, Russia has
been added to the list of disasters. But sympathy alone
cannot break the cycle of fear and violence.
We need to address the causes of terrorism and
comprehend the forces that give it power in order to
respond together in compliance with the rule of law.
Tomorrow, my country will deposit instruments of
ratification for four conventions against terrorism, and
the rest are scheduled to be ratified in the coming year.
Mr. Kazykhanov (Kazakhstan), Vice-President,
took the Chair.
We cannot allow terrorism to unbind the rule of
law, since that would mean undoing the tissue of
civilized behaviour, which serves as a safety net in
modern culture. Instead of isolating one nation from
another, instead of moralizing and self-serving political
posturing, instead of giving in to fear, we must
recognize that our common vulnerability goes hand in
hand with a humanity that we also share.
Helping every member of the international
community to realize that what happens to others can
also happen to us creates a basis for tolerance and
understanding. How much stronger we, all the
countries represented at the United Nations, could
become in the fight against terrorism if we truly acted
together. A Security Council strengthened by a
common will to root out terrorism could do much more
than individual actions supported by a few
Governments.
We must give back to the United Nations its sense
of determination and help it to help us all in the
crucially important fight against terrorism. I call in
particular on the States that are permanent members of
the Security Council to think long and hard about what
they can achieve together, with the support of all other
United Nations Member States, to preserve
international order and models of civilized behaviour,
which this Organization represents and which it has
taken humankind so many millenniums of suffering
and progress to achieve.
In this context, Andorra would support an
increase — up to 24 — in the number of members of
the Security Council so as to guarantee a more accurate
representation of the reality of today’s world in that
important decision-making body.
I believe that the energy that feeds the cycle of
violence is the result of the abstractions behind which
we hide — abstractions of nation, religion or race. We
hide our vulnerability behind a kind of rigid certainty
or moral righteousness. Ignorance and the
unwillingness to recognize differences give rise to
xenophobia and racism.
There is not much use in wondering now if the
results would have been different, and the dangers
facing us today less severe, if different policies had
been applied after the criminal and unforgivable
attacks of 11 September 2001; if the peace process in
Israel and Palestine had been more successful; or if we
in the United Nations had been able to play a different
role. Granted, our response, as the United Nations, to
other international crises has been imperfect, and we
are constantly striving to rectify the way in which we
approach such issues. But the results have been
invaluable. Our efforts averted worse bloodbaths,
greater harm to the oppressed and ever more extreme
trauma and despair.
What good is this Organization if we lack the
wisdom and moral strength to attempt to reconcile our
fellow nations? How could we continue to hope for
peace and justice in the world if the United Nations
ceased to press forward with its mission?
Andorra has never been a wealthy country,
though its inhabitants have always been free. In this
respect, we have a privileged history. Other nations
have endured greater privations and fratricidal wars,
have lost customs and traditions and have had its
citizens flee into exile.
37

Conscious of the moral debt which we owe to
others, three years ago we proposed to increase our
development assistance to 0.7 per cent of our budget
for next year. Although that represents a great effort for
us, as a small country, I am happy to inform the
Assembly that that commitment will be honoured. I am
also sure that my successor as head of Government will
continue to increase Andorra’s contribution to the
objectives of development until we reach 0.7 per cent
of gross domestic product. We will also become a
member of the Food and Agriculture Organization of
the United Nations and help to make its worthy
mission a reality.
We live in a world of limited resources and
opportunities. Competition for them is increasing with
the growth of globalization. The worst outcome of the
inevitable future competition would be increasingly
violent demands on the part of one nation or another.
Yet the essential issues facing us are not restricted to
just one part of the world; nor can they be defined in
terms of the advantages or interests of a single nation.
Preserving the environment and maintaining a strong
global economy, dignified standards of living and safe
and peaceful political relationships all require a
concerted effort.
The task will not be easy. It will require all the
courage, energy, diplomatic talent and communication
skills that we can bring to bear. Our joint task has
never been as important as in the coming year.
Yesterday, I listened carefully to the words of the
Secretary-General, who set a very high standard for all
in his opening speech. I would like sincerely to
congratulate the Secretary-General for the courage of
his words. I have heard many impressive speeches in
this Hall over the past 10 years. The Secretary-
General’s statement yesterday was the best, by far, of
all of them.
Although Andorra joined the United Nations just
10 years ago, our country is not a new one. Quite the
contrary — the Principality of Andorra is one of the
oldest and most peaceful nations in the world. Our
frontiers have not changed for centuries, and we have
practised parliamentary democracy for over half of that
time. In fact, we have had uninterrupted peace since
1278.
In the thirteenth century, during the violent period
of the Cathar heresies, which created upheaval in our
part of the world, two powerful lords — the Count of
Foix in the north and the Bishop of Urgell in the
south — managed to overcome religious and political
differences to negotiate an agreement which made the
Andorran State possible. Through the 1993
constitution, we keep their successors — the President
of the French Republic and the Bishop of Urgell — as
our heads of State in a personal, joint and indivisible
manner. The continued existence of Andorra over the
centuries has, indeed, been the result of a skilful and
constant will to negotiate between our people and their
powerful neighbours.
The democratic process which began with the
setting up of the Council of the Land in 1419 was
essential for our survival as a free community.
Although conflicts have also threatened Andorra
during its history, mutual understanding has protected
us better than have the high peaks of the mountains
which surround us or the rigorous winters which
isolate us from the outside world for weeks and weeks
at a time. When I read Andorran documents from past
centuries, I recognize how deeply ideas of
independence and respect for others have guaranteed
our well-being and our security.
Given the bloody course of European history
during previous millenniums, we hold this as a
remarkable accomplishment. We have never had an
army, nor have we produced one single offensive
weapon of any type. Our only weapon has been the
wisdom and prudence of our forebears, who had the
good sense to keep out of all neighbouring conflicts.
That good sense has been inherited by the new
generations of young Andorrans — women and men
who are very well prepared for the world of today,
open to knowledge of new technology and full of
legitimate pride in being members of a small State in
which they have every chance of being the main agents
of their future, but who are, at the same time,
perplexed by the growth of new religious fanaticism
and exclusiveness and by the return of old fanaticisms,
which we had considered forgotten.
At this, the dawn of a new era, we must pass on
to them the trust which we have placed in the United
Nations and in the supremacy of law over force. This
our fathers taught us, and this our children must learn
if they are to be worthy members of humankind.